DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 3-7, 9-16 and 18 are pending. Claims 12-15 are withdrawn. Claims 1, 3-7, 9-11, 16 and 18 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-11, 16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments are all directed towards the previously provided prior art not disclosing the new limitations to the amount of photoinitiator, the amount of inorganic nanoparticles or the printed substrate being water and chemical resistant. However, newly provided prior art (see below) teaches the amount of photoinitiator and amount of inorganic nanoparticles, and given that the overcoat is identical to that claimed, the newly recited property is also expected to be inherent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3-7, 9-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. PGPUB No. 2004/0029030) in view of Cohen et al. (WO 2016/062359) and Gao et al. (“Properties of UV Curable Epoxy Acrylate-Alumina Nanoparticles Composite Coating”) and Veregin et al. (U.S. Pat. No. 8039183).
.
Regarding claims 1, 3-7, 9-11, 16 and 18, Murray teaches a method for providing an overcoated print substrate (abstract) comprising: providing a printed substrate comprising a primer layer disposed on the print substrate (0062) and an electrostatically printed layer disposed on the primer layer (0063 and 0069); and applying a UV curable acrylate overcoat composition in a thickness of 1.5-50 microns (note that overlapping ranges are prima facie evidence of obviousness, see 0084) comprising epoxy acrylates (which include vinyl-terminated moieties, the acrylates, and epoxy moieties in the molecules, see 0081) and a radical photoinitiator to the printed layer followed by UV curing (0081). Murray further teaches that the print substrate may be a label (0101) with an adhesive layer on an opposite side of the print substrate (0102) and the overcoat composition can be colorless and transparent (0082). Murray fails to teach the electrostatically printed layer being a liquid electrostatically applied layer, the photoinitiator present in an amount as claimed, the UV curable overcoat composition comprising non-surface modified metal oxide nanoparticles, in particular, aluminum oxide nanoparticles, dispersed in the overcoat composition in the amount as claimed and the overcoated printed substrate being water and chemical resistant.
First, Cohen teaches that it is conventional to apply electrostatic coatings from a liquid composition (pages 23 and 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a liquid electrostatically applied layer for Murray’s generic electrostatically applied layer. One would have been motivated to make this substitution as Cohen teaches that liquid toner can be conventionally applied in an electrostatic coating process (pages 23 and 24). Therefore, one could have made the substitution with a reasonable expectation of success, and with a predictable result of providing the electrostatic coating that can then be further overcoated to improve durability.
Second, Gao teaches incorporating non-surface modified nano-alumina (aluminum oxide, see abstract and note nanoparticles have a size range of from 1-100 nm, thereby overlapping the claimed range) into UV curable epoxy acrylate based coating compositions (abstract) in an amount of 3% (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s nano-alumina particles into Murray’s UV curable epoxy acrylate overcoat composition in an amount of 3%. One would have been motivated to make this modification as Gao teaches that the particles provide improved hardness and adhesion to the coating (see Gao at abstract) which would be beneficial in Murray’s process and product. 
Third, Murray teaches the inclusion of a photoinitiator for UV curing an epoxy acrylate overcoat (see above), but fails to teach the amount of photoinitiator to be used. However, Veregin teaches an overcoat for an image (abstract) based on a UV curable epoxy acrylate (column 13, lines 16-21), for example, which further includes a photoinitiator (column 14, line 6) in an amount of 0.5-15% (column 14, lines 56-62, note that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the amount of photoinitiator as claimed as Veregin makes clear that this is a conventional amount that provides satisfactory initiation for an epoxy acrylate mixture.
Finally, as the combination of references teaches an essentially identical overcoated printed substrate, the Examiner contends that this product will inherently have water and chemical resistance as it is identical to applicant’s claimed overcoated substrate.

Conclusion
	Claims 1, 3-7, 9-16 and 18 are pending. 
Claims 12-15 are withdrawn. 
Claims 1, 3-7, 9-11, 16 and 18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
April 26, 2022Primary Examiner, Art Unit 1717